 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   ACIE COLE, JR.,              )                NO. CV 20-1199-MWF (AGR)
                                  )
12                  Petitioner,   )
                                  )                JUDGMENT
13      v.                        )
                                  )
14   PEOPLE OF THE STATE OF       )
     CALIFORNIA; FELIPE MARTINEZ, )
15   Warden,                      )
                                  )
16                  Respondent.   )
                                  )
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
21   denied and this action is dismissed for lack of jurisdiction.
22
23   DATED: April 6, 2020                    _______________________ __________
                                                    MICHAEL W. FITZGERALD
24                                                  United States District Judge
25
26
27
28
